Title: To James Madison from William Tazewell, 27 March 1801 (Abstract)
From: Tazewell, William
To: Madison, James


27 March 1801, Williamsburg. Seeks final settlement of his pay due for service as a Paris-London messenger for envoy Elbridge Gerry in 1798. Encloses his account, which includes salary and expenses after the time of his capture by a French privateer. Pickering refused to settle the account, disallowing “my expenses of capture.” Took the matter to Congress, and a private act overcame the objection. Has included in enclosed account a quarter’s allowance omitted in earlier statement sent to Secretary Marshall. Hopes JM “will see this demand in a point of view more favorable than did your predecessor.” Trusts an allowance for “full two years” interest will be permitted.
 

   
   RC and enclosure (DNA: RG 59, Consular Accounts and Returns). RC 3 pp.; docketed by a clerk as received 3 Apr. Enclosure (1 p.) lists charges totaling $1,935.03 and credits to the U.S. of $678.25. A private act of Congress in May 1800 authorized “the reasonable expenses incurred by the said William Tazewell, in consequence of his being captured on his return to the United States” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 6:40–41).


